DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-33 and 47-54 are pending and examined herein.
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 20-33, in the reply filed on August 1, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 are rejected as being indefinite for relying the recited “Table 1”. See MPEP 2173.05(s) Reference to Figures or Tables [R-10.2019]:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 is drawn to the triticale plant or part thereof or claim 21, wherein said 343CMS is crossed with a different triticale plant to produce a hybrid plant and plant parts. The base claim 21 is drawn to a triticale plant, or a part thereof, produced by growing the seed of claim 20, which is a seed of triticale cultivar 343CMS, a representative sample of which has been deposited under ATCC Accession No. PTA-126905. Thus, the seed of claim 20 is defined by the deposit, and the triticale plant, or a part thereof, produced by growing the seed is thereby defined as well. However, the plant or part of claim 29 relies on a further crossing of 343CMS with another, which is of a different and broader scope of claims 21 and 20. Thus, claim 29 fails to further limit the subject matter of the base claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28, 33, 47-49 and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 27-28 are directed to a triticale seed produced by the method of claim 26, or a triticale plant, or a part thereof, produced by growing this seed. This plant does not meet the written description requirement. The method of claim 26 comprises crossing the plant of claim 21 with a different triticale plant or a plant of 343CMS having restored male fertility and harvesting the resultant F1 hybrid triticale seed. However, the open language of claim 26 (“comprises”) renders the claim open to more crossing and generations—and not limited to F1 generation. In view of basic Mendelian genetics and the heterozygous nature of the hybrid, a skilled artisan would appreciate that there would be a high degree of gene segregation associated with the higher filial generation. The higher filial generation plant would vary dramatically from the deposited material. However, the specification is silent with respect to any description of such a plant. Given that the hybrid would be heterozygous at multiple locus, the resultant progeny contemplated by the claim would vary dramatically from the deposit due to the combinations of recessive alleles at any locus. However, the specification is silent with respect to any description of such a plant. Although the claims recite the restored male fertility, that feature does not adequately describe the resultant progeny plants since any wild type wheat plant would have normal—i.e.—restored male fertility.
Claims 33, 47-49 are directed to a male sterile wheat produced by the method of claim 32, or the plant comprising the polynucleotide of SEQ ID NO: 64, 66, or 68. This plant does not meet the written description requirement. The method of claim 32 comprises crossing the plant as deposited with a different triticale plant and harvesting at least one progeny. However, the open language of claim 32 (“comprises”) renders the claim open to more crossing and generations—and not limited to F1 generation. In view of basic Mendelian genetics and the heterozygous nature of the hybrid, a skilled artisan would appreciate that there would be a high degree of gene segregation associated with the higher filial generation. The higher filial generation plant would vary dramatically from the deposited material. However, the specification is silent with respect to any description of such a plant. Given that the hybrid would be heterozygous at multiple locus, the resultant progeny contemplated by the claim would vary dramatically from the deposit due to the combinations of recessive alleles at any locus. However, the specification is silent with respect to any description of such a plant. Although the claims recite the male sterility and/or the SEQ ID Nos: 64, 66, or 68, that feature does not adequately describe the resultant progeny plants since there is no evidence that the presence of SEQ ID Nos: 64, 66, or 68 is the causal factor of the male sterility, as disclosed.
Claims 52-54 are directed to a triticale or wheat plant comprising a mitochondrial polynucleotide associated with cytoplasmic male sterility as present in triticale cultivar 343CMS or the polynucleotide of SEQ ID NO: 64, 66, or 68 or a progeny of triticale cultivar 343CMS.  Regarding the progeny, see the discussion above since the progeny is not limited to an F1 progeny. Although the claims recite a mitochondrial polynucleotide associated with cytoplasmic male sterility, the Specification has only described SEQ ID Nos 64, 66, or 68, which is not a representative number of species commensurate to the broad scope of myriad factors that could affect male fertility. Although the claims recite the SEQ ID Nos: 64, 66, or 68, that feature does not adequately describe the resultant progeny plants since there is no evidence that the presence of SEQ ID Nos: 64, 66, or 68 is the causal factor of the male sterility, as disclosed. In addition, there is no evidence of co-transferring of the molecular markers into any progeny plant resulted from the crossing of 343CMS with another wheat plant. In fact, the evidence of alleged “association” of the SEQ ID Nos: 64, 66, or 68 with the male sterility trait has not been presented in the Specification.
Amending the claims to limit the recited progeny plants to the F1 generation of the deposited material would obviate the rejections above.

Conclusion

Claims 21-33 and 47-54 are pending and examined herein. Claims 27-31, 33, 47-49 and 52-54 are rejected. Claims 21-26, 32, and 50-51 are allowable. 
Claims 21-33 and 47-54 are free of the prior art because there is no art reasonably teaching or suggesting the triticale cultivar 343CMS, a representative sample of seed of which has been deposited under ATCC Accession No. PTA-126905. The closest prior art is US 11124797 B1 (filed in 2016) which teaches Taigu genic male sterile wheat, a male-sterile hexaploid wheat mutant. However, the prior art male sterile wheat is a dominant WMS and does not teach or suggest the instantly claimed cultivar 343CMS,as deposited under ATCC Accession No. PTA-126905. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663